Order entered January 3, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-01119-CV

              IMAGINE AUTOMOTIVE GROUP, INC., ET AL., Appellants

                                             V.

            BOARDWALK MOTOR CARS, LTD. D/B/A BOARDWALK
         PORSCHE (FORMERLY THE PORSCHE STORE), ET AL., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 296-982-07

                                         ORDER
       The Court has before it appellants’ December 28, 2012 unopposed second motion for

extension of time to file their reply. The Court GRANTS the motion and ORDERS that any

reply be filed by January 4, 2013. No further extensions shall be granted absent a showing of

exceptional circumstances.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE